AlleN, J.,
dissenting: I concur in the conclusion of the Court as to usury, but do not think what occurred on Saturday between the plaintiff and defendant made a new contract. Under the first agreement, which the Court holds to be invalid, the plaintiff was to pay the defendant $1,470 for. the goods and $800 on a note. He failed to get the money, and told the defendant he could not do so. The defendant then said: “I will tell you what I will do: If you will raise $1,880 on this thing, I will try to hold the offer open until 12 o’clock; but you must hurry up.”
*144Tbis cannot, I think, be a new contract, and it amounts to no more than changing tbe amount to be paid in casb under tbe original contract.